Citation Nr: 1625714	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-12 417	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia.

2.  Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In February 2016, prior to the promulgation of a May 2016 Board decision, the representative requested a copy of the claims file.  The requested information was not furnished to the representative prior to the May 2016 Board decision, which represents a denial of due process.

Accordingly, the May 2016 Board decision addressing the issues of entitlement to service connection for chronic lymphocytic leukemia and polycythemia vera is vacated.



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



